Citation Nr: 0205606	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  98-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to a disability rating in excess of 
10 percent for status post traumatic fracture of the left 
ankle with degenerative changes.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1995.  
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In that rating decision the RO denied 
entitlement to service connection for rheumatoid arthritis, 
hearing loss and tinnitus.  The RO also granted service 
connection for the residuals of the left ankle fracture and 
assigned a non-compensable rating for the disorder.  The 
veteran perfected an appeal as to the three denials of 
service connection and as to the rating assigned for the left 
ankle disorder.

In a July 2000 supplemental statement of the case the RO 
increased the rating for the left ankle disorder from zero to 
10 percent, effective with the veteran's September 1996 claim 
for service connection.  The veteran contends that a rating 
in excess of 10 percent is warranted, and the Board finds 
that the issue of the disability rating assigned for the left 
ankle disorder remains in contention.  See also AB v. Brown, 
6 Vet. App. 35 (1993) [applicable law mandates that when a 
veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded].
  
In a January 2002 rating decision the RO granted service 
connection for tinnitus, and the Board finds that an issue 
pertaining to tinnitus is no longer within its jurisdiction.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) [a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal].



FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a diagnosed hearing loss that is related to an in-service 
disease or injury.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
diagnosed rheumatoid arthritis that is related to an in-
service disease or injury.

3.  The symptoms of status post traumatic fracture of the 
left ankle with degenerative changes consist of subjective 
reports of pain and limited endurance, with no significant 
findings on recent physical examinations.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1995); 
38 C.F.R. §§ 3.303, 3.385 (2001).

2.  Rheumatoid arthritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

3.  The criteria for a disability rating in excess of 
10 percent for status post traumatic fracture of the left 
ankle with degenerative changes are not met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010 and 5271 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence contends that he has hearing loss due 
to noise exposure in service, that rheumatoid arthritis was 
diagnosed while he was in service, and that the symptoms of 
the left ankle disorder support a higher disability rating 
than has been assigned.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
appellate courts.  The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); see Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999); 38 C.F.R. § 19.7.  Given these 
requirements, the Board will review the relevant evidence of 
record and the pertinent law and regulation, and then analyze 
the evidence in terms of the controlling law.

In the interest of clarity, the Board will initially assess 
the impact of the Veterans Claims Assistance Act of 2000 (the 
VCAA) on this case.  The Board will then separately address 
the three issues on appeal.

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The  VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

Regulations implementing the VCAA have been enacted.  See 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of service connection for 
hearing loss and rheumatoid arthritis and the evaluation of 
the left ankle disorder has proceeded in accordance with the 
provisions of the law and regulations.

The former well grounded claim requirement

The RO denied entitlement to service connection for 
rheumatoid arthritis in January 1997 by finding that the 
claim was not well grounded.  The VCAA eliminated the concept 
of a well grounded claim, and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. (2000) (per curiam), 
in which the Court held that VA could not assist in the 
development of a claim that was not well grounded.  After 
notifying the veteran of the evidence needed to substantiate 
his claim, in a January 2002 rating decision the RO denied 
service connection for rheumatoid arthritis based on the 
substantive merits of the claim.  The veteran was given the 
opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements with respect to all issues currently on appeal 
on multiple occasions, including the January 1998 statement 
of the case and the July 2000 and January 2002 supplemental 
statements of the case.  The RO specifically informed the 
veteran of the provisions of the VCAA and requested that he 
provide information concerning potential sources of medical 
evidence pertaining to post-service treatment for his 
disabilities in April 2001.  It is clear that he has received 
ample notice of the evidence required to substantiate his 
claims.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Among other things, the implementing regulations 
provide that VA will provide a medical examination or obtain 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.

The record on appeal contains sufficient medical evidence, 
which has been reported in some detail above.  There are 
multiple evaluations of the veteran's disabilities, including 
VA examinations in February 1998 and July 2001.  The reports 
of the medical examinations reflect that the examiners 
reviewed the veteran's medical records, recorded his past 
medical history, noted his current complaints, conducted 
physical examinations, and rendered appropriate diagnoses and 
opinions.  There is no indication that any existing, 
pertinent medical evidence has not been associated with the 
claims folder, and the veteran or his representative have not 
indicated the existence of any additional relevant evidence.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.

The Board is also cognizant of the length of time it has 
taken to see this case through the adjudication process.  As 
the United States Court of Appeals for Veterans Claims 
(Court) stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 
(1990):  "Ten years is an undeniably, and unacceptably, long 
time to have passed since [the appellant] first filed the 
claim for benefits with the VA.  The delays have benefited 
neither the parties nor the public and they cannot be 
permitted to continue.  The petitioner has a right to a 
decision on her claim."  Although the resolution in the 
instant case has been delayed by numerous factors, many of 
which were not within the Board's control, the Board agrees 
with the stated goals of the Court and does not believe that 
additional development would be in the best interest of the 
veteran.

In short, following a thorough review of the record, the 
Board is satisfied that VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claims.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).


1.  Entitlement to service connection for hearing loss.

Factual background

The veteran's service medical records indicate that his 
hearing acuity was examined numerous times during service, 
with puretone thresholds at 20 decibels or less at all 
measured Hertz levels.  The latest audiometric examination, 
which was conducted in September 1994, revealed the following 
puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
5
5
5
5

The results of speech audiometry, if it was conducted, are 
not of record.

The veteran left the service in May 1995.  He claimed 
entitlement to service connection for bilateral hearing loss 
in September 1996.  His claim was denied by the RO in January 
1997.

The RO provided the veteran a VA audiometric examination in 
February 1998, which revealed puretone decibel thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
15
LEFT
0
10
5
0
25

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear, but the percentage for the left 
ear was not documented.  The veteran also underwent a VA 
otolaryngology examination at that time.  The examining 
physician  determined, based on the results of the 
audiometric testing, that the veteran's hearing was within 
normal limits.

The RO provided the veteran an additional VA examination in 
July 2001.  Audiometric testing at that time revealed 
puretone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
25
LEFT
5
10
10
10
30

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and 94 percent in the left ear.  
On otolaryngology examination the examiner determined that 
the veteran's hearing acuity was normal, except for a 
10 decibel hearing loss at 4000 Hertz in the left ear.  The 
examiner did not diagnose a hearing loss disability.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 1991 and 
Supp. 2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Service connection may also be granted for chronic 
disabilities such as arthritis and sensorineural hearing loss 
if such are shown to be manifested to a compensable degree 
within one year after separation from service. See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists].

Service connection - hearing loss

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385 (2001), which 
states that hearing loss shall be considered a disability 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran contends that he has a bilateral hearing loss 
that was caused by noise exposure during service.  As will be 
shown below, however, the medical evidence does not show that 
he has a hearing loss disability as defined in VA 
regulations.  

Audiometric testing during service showed the veteran's 
hearing to be within normal limits, in that all puretone 
thresholds were at 20 decibels or less. 
See Hensley, 5 Vet. App at 157.  Post service, VA audiometric 
examinations in February 1998 and July 2001 disclosed 
puretone thresholds at 20 decibels or less at 500, 1000, 
2000, and 3000 Hertz.  

Although the puretone threshold was above 20 decibels at 4000 
Hertz, and the examiner in July 2001 found that the veteran 
had a 10 decibel hearing loss at 4000 Hertz in the left ear, 
the medical evidence does not show that the veteran currently 
has a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  None of the threshold levels in the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater, and only one of the thresholds is at 26 decibels or 
greater.  Speech recognition scores were shown to be 
94 percent or higher in February 1998 and July 2001.  

As a lay person the veteran is competent to provide evidence 
of  symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
He is not, however, competent to provide  a medical diagnosis 
of a disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the Board has no reason whatsoever to doubt 
the veteran's statements to the effect that his hearing has 
become worse, his statements are not probative of whether he 
has a hearing loss disability.

Because the  medical evidence does not indicate that the 
veteran has a sensorineural hearing loss, the presumptive 
provisions of the statute are not applicable.  

In essence, the medical evidence of record indicates that the 
veteran does not currently have a hearing loss disability as 
such is defined in VA regulations.  
In the absence of a disability, service connection may not be 
granted.  See Rabideau, supra; see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

For these reasons the Board finds that the preponderance of 
the competent and probative evidence is against the veteran's 
claim.  Service connection for hearing loss is accordingly 
denied.

2.  Entitlement to service connection for rheumatoid 
arthritis.
Factual background

The veteran's service medical records indicate that he 
veteran received treatment for injuries to multiple joints, 
including the right ankle, knees, right hand and wrist, right 
elbow, right shoulder and left ankle during service.  He 
incurred a comminuted fracture of the distal left fibula 
while playing football in December 1982, which was treated by 
open reduction and internal fixation.  The plate and screws 
were removed from the left ankle in October 1983.  Following 
the October 1983 surgery the records do not document any 
complaints or clinical findings specific to the left ankle, 
and multiple periodic examinations disclosed the lower 
extremities to be normal.

The veteran incurred a sprain of the right ankle in July 
1975, and again sprained the right ankle in October 1975.  He 
was involved in a motorcycle accident in October 1979, which 
resulted in a right sprained ankle, and complained of 
continuing pain in March 1980.  He injured the right ankle in 
April 1985, which was assessed as a questionable ligament 
injury when the ankle was casted in May 1985.  In April 1992 
the veteran complained of right ankle pain of 19 days in 
duration, and swelling in the right foot with walking.  At 
that time his complaints were diagnosed as a probable 
ligament strain or sprain, and an X-ray study was negative.  
In April 1994 he reported having had pain in the right ankle 
since the injury, and increased pain and swelling with 
prolonged walking or running.  Following an examination his 
complaints were initially assessed as chronic right ankle 
pain of unclear etiology.  An orthopedic evaluation resulted 
in an assessment of possible cuboid syndrome.  An X-ray study 
of the right foot in April 1994 showed a small spur on the 
head of the talus, but no other abnormality, but an X-ray 
study of the right foot in May 1994 was negative.  The 
veteran reported having had no improvement in his right ankle 
pain in August 1994.

The veteran complained of pain in both knees from January to 
April 1977 that was attributed to minimal chondromalacia.  He 
injured the right knee in February 1985 that was diagnosed as 
a mild ligament strain.  An X-ray study was then negative, 
and the injury was shown to be nearly resolved in May 1985.  
An orthopedic evaluation of the right knee in December 1985 
resulted in a diagnosis of chondromalacia patella.  The 
service medical records make no further reference to a knee 
impairment.

The veteran dislocated the thumb on his right hand in 
September 1982, which was reduced with no further treatment.  
He received a contusion to the right wrist in August 1984, 
but an X-ray study was then negative.  A wall locker fell on 
his hand in January 1987, resulting in pain in the third 
finger, but an X-ray study again was negative.  He fractured 
the base of the fourth metacarpal bone in the right hand when 
struck with a baseball bat in June 1989.  He complained of 
pain in the right elbow joint and numbness and weakness in 
the right hand in May 1990, which was assessed as 
questionable median nerve palsy.  Electromyography conducted 
in July 1990, however, showed no abnormalities.

The veteran reported a two-week history of low back pain in 
November 1982, but an X-ray study showed no abnormalities.  
He complained of pain in the left hip and left lower back of 
three months in duration in April 1994, but an examination 
revealed no abnormalities and the treating physician entered 
an assessment of left hip pain of unclear etiology, probably 
chronic in nature.  Following an orthopedic evaluation the 
orthopedist diagnosed the left lower back and hip pain as 
greater trochanteric bursitis and left sacroiliac 
dysfunction.  An X-ray study of the left hip and pelvis in 
May 1994 disclosed a poorly defined area of bone sclerosis in 
the distal aspect of the left femoral neck, and a bone scan 
was recommended to determine the nature of the finding.

A bone scan was performed in June 1994.  This revealed 
increased dye uptake in the large joints, particularly the 
shoulders, sternoclavicular joints, knees, and ankles; mildly 
diffused activity in both feet and the cortices of both 
tibiae, and in the fifth metatarsophalangeal joint of the 
right foot.  The radiologist determined that these findings 
were consistent with degenerative joint disease/arthritic 
disease and stress-related periosteal reactions in both 
tibiae.  Based on the results of the bone scan, in July 1994 
a physician found that the results were consistent with 
degenerative joint disease.

In August 1994 the veteran expanded his complaints of joint 
pain to include both shoulders, hips, and knees, and the 
right sacroiliac joint.  His physician then found that his 
complaints and the results of the bone scan were consistent 
with an autoimmune disorder, and diagnostic testing was 
ordered.  Based on a review of the veteran's medical history 
since April 1994, including the diagnostic testing, in 
September 1994 his physician entered a diagnosis of non-
specific spondyloarthropathy.

The veteran claimed entitlement to service connection for 
rheumatoid arthritis and a fractured left ankle in September 
1996.  He did not report having received any treatment for 
the claimed disorders since his separation from service.

Based on the evidence shown in the service medical records, 
in the January 1997 rating decision the RO granted 
entitlement to service connection for the residuals of a left 
ankle fracture, rated as non-compensable.  The RO also denied 
service connection for rheumatoid arthritis.  In his January 
1998 substantive appeal the veteran requested that he be 
provided VA examinations in order to support his claims.

During a February 1998 orthopedic examination, which included 
review of the claims file, the veteran complained of constant 
pain and weakness in the left lower back and left lower 
extremity that had increased since his separation from 
service.  He described the pain as a "four" on a scale of one 
to 10.  He reported having been given the diagnosis of 
rheumatoid arthritis while in service, but the examiner 
completely reviewed the service medical records and found no 
diagnosis of rheumatoid arthritis.  The examiner did note 
that the diagnosis of spondylo-arthropathy had been entered.  

The veteran also complained of progressive pain in the left 
ankle that worsened with activity.  He reported having 
occasional swelling in the foot and cracking of the ankle.  
The ankle pain had limited his activities, in that he had 
previously been able to run three to five miles, but could 
then run only two miles.  Prolonged walking also increased 
his pain.

Examination revealed full range of motion in the left 
shoulder, and no pain, swelling, or deformity.  The range of 
motion of the elbows, wrists, and hands was also full, with 
no evidence of any arthritis.  There was tenderness to 
palpation along the left lateral aspect of the lower spine, 
and full flexion and extension of the lower back.  The range 
of motion of the left hip was impaired, but the range of 
motion of the right hip was normal.  There was no crepitus, 
swelling, or instability of the knees, and the range of 
motion of both knees was normal.  The range of motion of both 
ankles was full, that being 20 degrees of dorsiflexion and 
45 degrees of plantar flexion, with no evidence of 
crepitance, pain to palpation, varus or valgus angulation, or 
deformity.  Muscle strength in the left leg was slightly 
weaker than that in the right, at 4-/5.  An X-ray study of 
the left ankle disclosed post-traumatic changes and a 
fragment inferior to the medial malleolus, probably related 
to the prior trauma.

The examination resulted in diagnoses of right shoulder 
rotator cuff sprain, which the examiner found to be a 
residual of the in-service injury; and left hip pain with 
impaired range of motion, but no objective findings to 
support a diagnosis.  The examiner initially indicated that 
the veteran's left lower back and left hip pain could be due 
to ankylosing spondylitis, but an X-ray study of the 
lumbosacral spine and left hip and other diagnostic testing 
was negative, and the examiner determined that the findings 
did not support that diagnosis.  The examiner stated that he 
found no evidence of rheumatoid arthritis in the examination, 
and that he did not agree with the previous assessment 
because all of the small hand and foot joints were normal.

The examiner also provided a diagnosis of left ankle pain, 
status post fracture with post-traumatic degenerative 
changes, and attributed that disorder to the in-service 
fracture.  The examiner found that although there was no 
limitation of motion, the veteran did experience pain with 
activity, such as prolonged running or walking.  The examiner 
found, however, that the disability was slight, in that the 
veteran was still able to run two miles.

As previously stated, in a July 2000 rating decision, 
following the February 1998 examinations, the RO increased 
the disability rating for the left ankle disorder from zero 
to 10 percent effective in September 1996.  The RO also 
granted service connection for a rotator cuff sprain of the 
right shoulder.  In an October 2000 statement the veteran's 
representative asserted that the symptoms of the left ankle 
disorder more nearly approximated the criteria for a higher 
rating.

A VA orthopedic examination was afforded the veteran in July 
2001 for the stated purpose of determining the severity of 
the left ankle disability, and whether the veteran had 
rheumatoid arthritis.  The examiner reviewed the claims file, 
and summarized the multiple joint complaints documented in 
the service medical records.  The veteran then complained of 
pain in the right sacroiliac area, and stiffness in the low 
back with prolonged sitting.

Examination of the joints revealed no evidence of rheumatoid 
arthritis, with no synovial thickening, ulnar deviation, or 
tenderness.  The range of motion of all joints was normal.  
There was tenderness over the right sacroiliac joint, but the 
range of motion of the right hip and the low back was normal 
and the veteran was able to squat to the floor.  There was no 
evidence of muscle spasm or tenderness in the vertebral 
column.  On physical examination the knees, ankles, and feet 
were all normal.  The range of motion of the ankles was 
20 degrees of dorsiflexion and 40 degrees of plantar flexion.  
X-ray studies of the pelvis and left ankle were normal.

Based on the results of the examination, the examiner 
determined that the injury to the right foot in April 1992 
did not result in any significant residuals.  The examiner 
also provided a diagnosis of right sacroiliac strain, but did 
not indicate that the disorder was related to service.  The 
examiner referenced the diagnosis of non-specific 
spondyloarthropathy documented in the service medical 
records, and determined, based on the clinical findings, that 
the veteran did not have rheumatoid arthritis.

Relevant law and regulations

Pertinent law and regulations have been reviewed in 
connection to the first issue on appeal, above, and will not 
be repeated.

Analysis

The veteran specifically claims entitlement to service 
connection for rheumatoid arthritis.   He contends that he 
was given the diagnosis of rheumatoid arthritis while in 
service, and that he continues to suffer joint pain due to 
rheumatoid arthritis.  

In 1994 the veteran underwent an extensive medical 
evaluation, due to his complaints of multiple joint pain, 
primarily in the left hip and lower back.  Based on the 
results of a June 1994 bone scan, the veteran's physician in 
July 1994 provided a diagnosis of degenerative joint disease, 
presumably of the shoulders, sternoclavicular joints, knees, 
ankles and the fifth metatarsophalangeal joint of the right 
foot.  Following additional diagnostic testing, however, the 
veteran's complaints were diagnosed as non-specific 
spondyloarthropathy.  

Although rheumatoid arthritis was initially suspected, that 
diagnosis was not supported by the results of the diagnostic 
testing.  The service medical records do not document a 
definitive diagnosis of rheumatoid arthritis.  Moreover, 
post-service examination have riled out such a diagnosis.  
The VA examiner in February 1998 found no evidence of 
rheumatoid arthritis on examination and the examiner in July 
2001 found that the veteran did not have rheumatoid 
arthritis.  The examinations in February 1998 and July 2001 
included review of the veteran's medical records, and those 
opinions are highly probative.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) [an opinion that is based on review of 
the medical records, and not the veteran's reported history, 
is highly probative].  

The veteran has not presented or alluded to the existence of 
any medical evidence showing that he currently has rheumatoid 
arthritis.  As previously stated, as a lay person the veteran 
is not competent to opine on medical matters such as 
diagnosis, date of onset or cause of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means 
any evidence not requiring specialized education, training or 
experience].

In the absence of competent evidence showing that the veteran 
currently has the claimed disorder, service connection for 
rheumatoid arthritis is not warranted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) [a veteran must 
currently have the claimed disability to establish service 
connection].  For these reasons the Board finds that the 
preponderance of the competent and probative evidence of 
record indicates that the veteran does not currently have 
diagnosed rheumatoid arthritis that is related to an in-
service disease or injury.

The Board observes in passing that the veteran's in-service 
complaints pertaining to the right shoulder were assessed as 
a rotator cuff injury, for which service connection has been 
previously established.  In addition, service connection has 
been established for the residuals of the left ankle 
fracture; the matter of an increased rating for that 
disability will be addressed immediately below.  

3.  Entitlement to a disability rating in excess of 
10 percent for status post traumatic fracture of the left 
ankle with degenerative changes.
The veteran is seeking an increased disability rating for his 
service-connected ankle disability, which is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5003 (2001).

Factual background

The evidence pertaining to the veteran's service-connected 
ankle disability has been included in the factual background 
pertaining to his claim of entitlement to service connection 
for rheumatoid arthritis, above.

Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(a), § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
ankles are considered major joints.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).

Specific rating criteria

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more major joints, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5271 [limitation of motion of the ankle] 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  The 
Board notes that "marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  See WEBSTER'S NEW WORLD 
DICTIONARY, Third College Edition (1988), page 828.  
"Moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Id. at 871.  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2001).
Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's post traumatic fracture of the 
left ankle with degenerative changes is most appropriately 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
[traumatic arthritis]. The veteran has not contended that 
another diagnostic code would be more appropriate.

Schedular rating

The veteran's arthritis is rated based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As 
discussed above, a disability rating in excess of 10 percent 
based on limitation of motion requires that limitation of 
motion of the ankle be "marked".  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

The medical evidence, which has been reported in detail 
above, shows that the veteran's service-connected left ankle 
disorder is manifested by reported pain on use; range of 
motion of 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion; and no abnormalities found on examination.  
The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of planter flexion, so the range 
of motion of the veteran's left ankle is essentially normal.  
See 38 C.F.R. § 4.71, Plate II (2001).  No significant 
residual of the service-connected fracture was identified 
during the most recent VA examination, in July 2001; this 
appears to be consistent with other medical evidence of 
record.  

After having reviewed the medical and other evidence of 
record, the Board cannot say that the veteran's service-
connected left ankle disability is or approximates  "marked".  
There is no evidence that the veteran walks with a limp, uses 
a cane or brace or that the disability is otherwise obvious 
or noticeable.  The July 2001 examiner remarked that the 
veteran moved normally.  Indeed, the evidence of record 
reveals virtually no objective symptomatology.  Accordingly, 
the Board believes that symptoms associated with the 
veteran's service-connected left ankle disability are no more 
than moderate and that a schedular disability rating in 
excess of the currently assigned 10 percent is not warranted. 

DeLuca considerations

The Board has given due consideration to the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2001).    

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  In this case, the evidence shows that the range of 
motion of the veteran's left ankle, including any limitation 
of motion due to pain, is essentially normal.  No weakness, 
incoordination, fatigability and the like have been 
identified.  

The VA examiner in February 1998 described the functional 
limitations in the left ankle as slight.  The July 2001 VA 
examination, moreover, disclosed few if any complaints on the 
part of the veteran.  The examiner stated that there was no 
significant residual of the service-connected left ankle 
fracture on physical examination.  The Board finds it 
particularly significant that one purpose of the examination, 
which the examiner acknowledged on the first page of the 
examination report, was "include DeLuca findings".  It is 
clear that the July 2001 VA examiner was charged with 
identifying functional limitations of the left ankle, and he 
was unable to do so.  

Specifically with respect to the provisions of 38 C.F.R. 
§ 4.59, the X-ray and other evidence of record does not 
indicate an unstable or malaligned ankle joint.

The Board is hard pressed to identify any functional loss 
which would allow for the assignment of a  higher disability 
rating under 38 C.F.R. §§ 4.40, 4.45 and/or 4.59 (2001).  In 
short, any functional limitations caused by the veteran's 
service-connected left ankle disability are de minimus and, 
even with the application of the DeLuca factors, do not 
approximate the pathology associated with higher disability 
ratings.

Fenderson considerations

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
1997.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Based on the medical and other evidence of record, the Board 
finds that the manifestations of status post traumatic 
fracture of the left ankle with degenerative changes have 
remained essentially stable since the initiation of the 
veteran's claim.  
The veteran has not pointed to any specific evidence 
consistent with the assignment of a higher disability rating 
at any time during the entire period, and the Board has 
identified none.

Conclusion

In summary, for the reasons and bases articulated above, the 
Board has determined that a preponderance of the evidence is 
against the veteran's claim.  Entitlement to a disability 
rating in excess of 10 percent for the veteran's service-
connected left ankle disability is therefore denied.


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to service connection for rheumatoid 
arthritis is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for status post traumatic fracture of 
the left ankle with degenerative changes is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

